Title: To George Washington from William Gordon, 14 August 1777
From: Gordon, William
To: Washington, George

 

My dear Sir
Jamaica Plain [Mass.] Aut 14. 1777

I embraced the first opportunity of sending you an anniversary sermon, this day fortnight, but had no time to accompany it with a few lines. I took the liberty of covering a few to some other gentlemen. Do the like now, praying you to accept of half a score to dispose of among your Suite, which has been so changed that I have not the pleasure of knowing them. Should be obliged to Mr Pickering, the adjutant general, could he give me the names of all the generals in the continental service, & how to direct to them, as I mean to pay my respects to each. The allusion in the sermon to a certain gentleman in whom we are all united, is easily understood by the generality, & yet I should not wonder, if your modesty & humility, making so amiable a part of your character, made you backward in applying it to your Excellency.
We have had reports of conspiracies against your person. Should be sorry, that such villainy should be thought of, but if the execution has been projected & prevented by a timely discovery, I bless God for & rejoice in your escape; & shall by trusting to the same providence to preserve you, that hath hitherto done it, ward off those distressing anxieties that I should otherwise have upon your account.
I am at a loss to fathom the design of the Howes in their late trip to the Delaware. Am ready to suppose that it was not a feint but that they thought you had been deceived & was marched for N. England, instead of Pensylvania, & that finding it was otherwise & that you would be ready at Philadelphia to treat with them upon their own terms, they tackt about & returned back in hopes of getting up the North river. Understand, that they are too late; & if so, conclude that the junction of the ministerialists will not be effected this campaign. I regret the state of the Northern department; & do not expect that the New Englanders will have any satisfaction in serving under either St Clair or Schuyler. The bad success of the former, together with his reflections, will for ever prejudice them against him. They can’t bear reflections to their injury, even tho they may be just. As to the latter they do not take him to be a fighter, & have no exalted ideas of his abilities unless in the money getting way: & I can say in confidence to you, that he has wrote so unguardedly & injuriously of this State in a letter to Congress, that as the knowledge of it gradually transpires it will alienate the inhabitants more & more from him. In one paragraph as I have been informed, he is meanly cunning or grossly ignorant. He mentions his sending to Springfield for the cannon; but found they had been ordered another way. This he does in that connection that implys as tho our State had ordered them, when he might or should have known that your Excellency had ordered them.

Before I forget, let me observe, that it is next to impossible that any thing in your Excellency’s letters to our General Court should be long concealed or kept from the enemy. Among such a number of persons to whom they must be communicated, there will be some that cannot keep a secret, should they be all true to the cause, which may reasonably be suspected. And I doubt not, but there are persons about, to learn & transmit every thing to the enemy. I can scarce think, but that Howe knew what you wrote relative to your apprehensions as to his coming this way, going up the North river, or the like. However this channel of intelligence may be employed to deceive him, instead of serving him, so that he may be caught unexpectedly. My warmest wishes for your success & safety constantly attend you. I am with the greatest esteem Your Excellency’s sincere friend & very humble servant

William Gordon


Was much grieved at hearing of Dr. Leonard’s fit of lunacy, shall rejoice at his being recovered out of it. How soon may reason be unseated! Let not the wise then glory in his wisdom.
If I sent any note to your Excellency with the sermon, it has quite escaped my memory.

